DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Response to Amendment
Claims 1-20 are currently pending in application 16/533,825.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
All previous rejections are withdrawn due to Applicant’s amendments and arguments.
The present invention is directed to autonomous multi-cloud solution design and fulfillment via crowdsourcing. Each independent claim identifies the uniquely distinct features “receiving, via a blockchain network, a request, wherein the request includes computing requirements expressed in a structured data format; parsing the received request into partitions; simultaneously advertising, via the blockchain network, the partitions; receiving, using a representational state transfer application programming interface executing as trusted code on a system on the blockchain network, partitioned solutions to the partitions; combining, into a plurality of end-to-solutions using a set of pre-defined rules, combinations of the partitioned solutions, the combining including identifying inconsistencies between one or more of the partitioned solutions; selecting, based on a rating of workability provided by a solution verifier via the blockchain network, an end-to-end solution; and executing, as unified executable code, the selected end-to-end solution, the unified executable code expressed as code using templates that, when executed, create infrastructure and services realizing the selected end-to-end solution.”  The closest prior art, McCormick (US 2002/0040352 A1) and David et al. (US 2019/0318129 A1) disclose(s) conventional cloud solution systems/ methods.  However, McCormick and David (singularly or in combination) fail to anticipate or render the above underlined limitations obvious.
Furthermore, the independent claims are considered by the Examiner to be "significantly more" than an abstract idea.  Independent claims 1, 8, and 15 include specific limitations for autonomous multi-cloud solution design and fulfillment via crowdsourcing that are not well-understood, routine, nor conventional in the field; are integrated into a practical application; and/or add unconventional steps that confine the claim to a particular useful application.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Ouellette whose telephone number is (571) 272-6807.  The examiner can normally be reached on Monday through Thursday, 8am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone numbers for the organization where this application or proceeding is assigned (571) 273-8300 for all official communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Office of Initial Patent Examination whose telephone number is (571) 272-4000. Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 31, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629